Citation Nr: 0118938	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  98-14 594	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas



THE ISSUE

Entitlement to an increase in a previously awarded 
apportionment of the veteran's VA compensation benefits.  



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1987 to April 
1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the RO in North Little Rock, 
Arkansas.  The Board remanded the case in September 1999 for 
further development, and the case was returned to the Board 
in June 2001.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.  

2.  The veteran is in receipt of VA compensation benefits at 
the 100 percent rate; he has been awarded additional special 
monthly compensation by the VA; and, he is in receipt of 
monthly compensation from the Social Security Administration.  

3.  The veteran's son, M.B.D., is in the custody of his 
mother, the appellant.  

4.  In a September 1997 special apportionment decision, the 
appellant was awarded a $300 monthly apportionment of the 
veteran's VA benefits with $150 designated for the appellant 
and $150 designated for the minor child; at the time this 
apportionment was awarded, the appellant's monthly expenses 
was reported to be significantly greater than her monthly 
income.  

5.  Evidence of record reflects that the veteran has made 
sporadic efforts towards his support obligation and arrears 
in the amount of $37, 294.91 have been reported.  

6.  An increase in the monthly apportionment of the veteran's 
VA compensation benefits to the appellant would not have 
resulted in undue hardship to the veteran based on the 
evidence on file.  


CONCLUSION OF LAW

The criteria for an increase in the apportionment to $500.00 
(to be divided equally) of the veteran's VA compensation 
benefits, to previously awarded on behalf of the appellant 
are met.  38 U.S.C.A. § 5307(a) (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.450, 3.451, 3.452 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that during the pendency of this 
appeal there has been a significant change in the law.  In 
November 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5100 
et. seq.).  This provides that the VA undertake to assist in 
notice and development of appellant's claims.  In this case, 
through remands, statements and supplemental statements of 
the case, and other documents, appropriate notice and 
development has been accomplished.  Thus, the Board may now 
proceed, as there is no evidence of additional records that 
might be obtained, or additional development that might be 
indicated.

The Board notes that, as requested in the Board remand, the 
veteran was afforded a copy of the appellant's substantive 
appeal and a statement of the case.  The appellant has also 
been furnished with the supplemental statement of the case 
that followed the most recent remand.  Thus, the contested 
claims procedures codified at 38 U.S.C.A. § 7105A(b) (West 
1991) and 38 C.F.R. §§ 19.100 through 19.102 and 20.500 
through 20.504 (2000) have been substantially complied with.  

According to VA law, all or any part of the compensation or 
pension payable on account of any veteran may be apportioned 
where the veteran is not living with his spouse or his 
children are not in his custody, and he is not reasonably 
discharging his responsibility for the child's support, all 
or any part of his compensation may be apportioned.  38 
U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.452.  

Where hardship is shown to exist, compensation or pension may 
be specially apportioned between the veteran and his 
dependents on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the veteran.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship for him, 
while apportioning less than 20 percent of his benefits would 
not provide a reasonable benefit for an apportionee.  38 
C.F.R. § 3.451 (2000).  

Turning to a summary of the relevant evidence of record, the 
veteran and the appellant were married on April [redacted], 1985.  A 
child, M.B.D. was born prior to the marriage in July 1984.  A 
statement of paternity dated in April 1985 reflects that the 
veteran is the natural father of M.B.D.  There is no evidence 
contained in the file that the parties have divorced and in a 
May 2001 statement, the appellant indicated that she was 
still married to the veteran.  The evidence reflects that 
M.B.D. is in the physical custody of the appellant.  In the 
September 1997 RO special apportionment decision, an 
apportionment was awarded of $150, designated for the 
appellant and $150 designated for the minor child, M.B.D, for 
a total award of $300.  At that time, the evidence reflected 
that the veteran's monthly income include $2584 in VA 
compensation and $720 in Social Security payments for a total 
monthly income of $3304.  His total monthly expenses were 
listed as $2298, to include payment of $1000 in spousal 
support for the appellant and $443 in child support.  The 
appellant reported that her monthly income was $887 and her 
monthly expenses were $2813.  In justifying the 
apportionment, the RO noted the fact that the veteran failed 
to provide receipts of spousal and child support for the 
appellant and his son.  Evidence currently on file includes a 
Commonwealth of Virginia Order of Support which reflects that 
the appellant was awarded $443 per month in child support and 
$1000 per month in spousal support.  Records received from 
the Commonwealth of Virginia Department of Child Support 
Enforcement reflect that the veteran has made sporadic 
efforts towards his support obligation and arrears in the 
amount of $37, 294.91 were noted in correspondence dated in 
November 1999.  The veteran has offered no documentation to 
rebut this information, despite being given the opportunity 
to do so.  The appellant contends that the veteran has not 
provided support to the extent required by court order and 
thus, an increased apportionment award is warranted.  

In this regard, the Board notes that the veteran receives 
compensation at a 100 percent rate for service-connected 
pontocerebellar atrophy with progressive gait impairment.  He 
is confined to a wheelchair and receives special monthly 
compensation for loss of use of both feet.  However, the 
veteran has not demonstrated that an increased apportionment 
of his disability compensation benefits would subject him to 
undue economic hardship.  See 38 C.F.R. § 3.451. The 
veteran's January 1997 statement of his monthly income and 
expenses indicates that the former exceeds the latter by 
$1006.  Included in his expenses is approximately $1443 in 
child support and spousal payments; however, such payments 
have been shown to be irregular and as noted above, the 
veteran failed to provide evidence to the contrary.  
Conversely, the appellant has submitted evidence showing a 
substantial amount of arrears in support payments and 
evidence which demonstrates that her expenses exceed her 
income by $1926.  

In view of the foregoing, the Board finds that an increased 
apportionment of the veteran's VA disability compensation 
benefits in the amount of $500.00 (to be evenly divided) is 
warranted.  The veteran's failure to regularly discharge his 
support obligation, coupled with the financial need 
demonstrated by the appellant and the veteran's ability to 
fulfill that need without subjecting himself to undue 
economic hardship, supports such a conclusion.  See 38 C.F.R. 
§§ 3.450, 3.451.  


ORDER

Entitlement to an increase to $500.00 in a previously awarded 
apportionment of the veteran's VA compensation benefits is 
granted, subject to the law and regulations governing the 
award of monetary benefits.  This is for support of the 
appellant and the son of whom she has custody.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

